            Case 1:15-cv-01985-ALC Document 18 Filed 07/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                 7/1/20
SOUTHERN DISTRICT OF NEW YORK

 SOCRATES GEORGE ANTONIOU,

                                   Petitioner,
                                                                 15-cv-1985 (ALC)
                       -against-
                                                                 ORDER OF DISCONTINUANCE
 CHRISTOPHER SHANAHAN, ET AL,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated:      July 1, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
